Exhibit SOUTHERN INDIANA GAS & ELECTRIC COMPANY REPORTING PACKAGE For the year ended December 31, 2007 Contents Page Number Audited Financial Statements Independent Auditors’ Report 2 Balance Sheets 3-4 Statements of Income 5 Statements of Cash Flows 6 Statements of Common Shareholder’s Equity 7 Notes to Financial Statements 8 Results of Operations 25 Selected Operating Statistics 28 Additional Information This annual reporting package should be read in conjunction with the annual reports of Vectren Corporation (Vectren) and Vectren Utility Holdings, Inc. (Utility Holdings), the parent companies of SIGECO, filed on report Form 10-K for the year ended December 31, 2007.Vectren and Utility Holdings make available their Securities and Exchange Commission filings and recent annual reports free of charge through Vectren’s website at www.vectren.com. Frequently Used Terms AFUDC:allowance for funds used during construction MISO:Midwest Independent System Operator APB:Accounting Principles Board MMBTU:millions of British thermal units EITF:Emerging Issues Task Force MW:megawatts FASB:Financial Accounting Standards Board MWh / GWh:megawatt hours / thousands of megawatt hours (gigawatt hours) FERC:Federal Energy Regulatory Commission NOx:nitrogen oxide IDEM:Indiana Department of Environmental Management OUCC:Indiana Office of the Utility Consumer Counselor IURC:Indiana Utility Regulatory Commission SFAS:Statement of Financial Accounting Standards MCF / MMCF / BCF:thousands / millions / billions of cubic feet USEPA:United States Environmental Protection Agency MDth / MMDth:thousands / millions of dekatherms Throughput:combined gas sales and gas transportation volumes Table of Contents INDEPENDENT AUDITORS’ REPORT To the Shareholder and Board of Directors of Southern Indiana Gas & Electric Company: We have audited the accompanying balance sheets of Southern Indiana Gas & Electric Company (the “Company”) as of December 31, 2007 and 2006, and the related statements of income, common shareholder’s equity, and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with generally accepted auditing standards as established by the Auditing Standards Board (United States) and in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining,on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the financial position of Southern Indiana Gas & Electric Company as of December 31, 2007 and 2006, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. DELOITTE & TOUCHE LLP Indianapolis, Indiana February 19, 2008 -2- Table of Contents FINANCIAL STATEMENTS SOUTHERN INDIANA GAS & ELECTRIC COMPANY BALANCE SHEETS (In thousands) December 31, 2007 2006 ASSETS Utility Plant Original cost $ 2,153,031 $ 2,025,108 Less:Accumulated depreciation & amortization 865,947 817,959 Net utility plant 1,287,084 1,207,149 Current Assets Cash & cash equivalents 1,969 1,063 Accounts receivable - less reserves of $1,509 & $1,425 respectively 46,902 41,380 Receivables from other Vectren companies 31 37 Accrued unbilled revenues 32,560 24,441 Inventories 58,150 60,990 Recoverable fuel & natural gas costs - 1,779 Prepayments & other current assets 14,388 15,056 Total current assets 154,000 144,746 Investments in unconsolidated affiliates 150 150 Other investments 9,455 6,969 Nonutility property - net 3,108 3,514 Goodwill - net 5,557 5,557 Regulatory assets 81,820 67,634 Other assets 4,817 5,159 TOTAL ASSETS $ 1,545,991 $ 1,440,878 The accompanying notes are an integral part of these financial statements -3- Table of Contents SOUTHERN INDIANA GAS & ELECTRIC COMPANY BALANCE SHEETS (In thousands) December 31, 2007 2006 LIABILITIES & SHAREHOLDER'S EQUITY Common shareholder's equity Common stock (no par value) $ 293,263 $ 293,263 Retained earnings 294,652 279,699 Accumulated comprehensive income 328 851 Total common shareholder's equity 588,243 573,813 Long-term debt payable to third parties 243,233 226,271 Long-term debt payable to Utility Holdings 223,182 223,182 Total long-term debt, net 466,415 449,453 Commitments & Contingencies (Notes 3, 6, 7 & 8) Current Liabilities Accounts payable 36,185 47,741 Accounts payable to affiliated companies 9,914 11,806 Payables to other Vectren companies 17,072 14,205 Refundable fuel & natural gas costs 5,339 - Accrued liabilities 47,151 30,481 Short-term borrowings payable to Utility Holdings 118,039 51,303 Total current liabilities 233,700 155,536 Deferred Income Taxes & Other Liabilities Deferred income taxes 136,496 143,285 Regulatory liabilities 60,778 59,117 Deferred credits & other liabilities 60,359 59,674 Total deferred income taxes & other liabilities 257,633 262,076 TOTAL LIABILITIES & SHAREHOLDER'S EQUITY $ 1,545,991 $ 1,440,878 The accompanying notes are an integral part of these financial statements -4- Table of Contents SOUTHERN INDIANA GAS & ELECTRIC COMPANY STATEMENTS OF INCOME (In thousands) Year Ended December 31, 2007 2006 OPERATING REVENUES Electric utility $ 487,893 $ 422,159 Gas utility 132,195 132,615 Total operating revenues 620,088 554,774 COST OF OPERATING REVENUES Cost of fuel & purchased power 174,823 151,500 Cost of gas sold 88,964 92,379 Total cost of operating revenues 263,787 243,879 TOTAL OPERATING MARGIN 356,301 310,895 OPERATING EXPENSES Other operating 137,130 126,026 Depreciation & amortization 71,729 67,363 Taxes other than income taxes 16,809 15,275 Total operating expenses 225,668 208,664 OPERATING INCOME 130,633 102,231 Other income – net 3,349 3,630 Interest expense 33,206 28,595 INCOME BEFORE INCOME TAXES 100,776 77,266 Income taxes 42,664 29,295 NET INCOME $ 58,112 $ 47,971 The accompanying notes are an integral part of these financial statements -5- Table of Contents SOUTHERN INDIANA GAS & ELECTRIC COMPANY STATEMENTS OF CASH FLOWS (In thousands) Year Ended December 31, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 58,112 $ 47,971 Adjustments to reconcile net income to cash from operating activities: Depreciation & amortization 71,729 67,363 Deferred income taxes & investment tax credits 3,268 3,232 Expense portion of pension & postretirement periodic benefit cost 1,829 1,913 Provision for uncollectible accounts 2,446 2,290 Other non-cash charges - net 5,742 3,804 Changes in working capital accounts: Accounts receivable, including to Vectren companies & accrued unbilled revenue (16,081 ) 23,707 Inventories 2,840 (12,808 ) Recoverable fuel & natural gas costs 7,118 8,632 Prepayments & other current assets (2,885 ) (4,516 ) Accounts payable, including to Vectren companies & affiliated companies (6,334 ) 3,528 Accrued liabilities (10,631 ) (6,955 ) Changes in noncurrent assets (30 ) (15,149 ) Changes in noncurrent liabilities (8,712 ) 448 Net cash flows from operating activities 108,411 123,460 CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from: Long-term debt due to Utility Holdings - 74,717 Long-term debt - net of issuance costs 16,265 - Additional capital contribution - 40,000 Requirements for: Dividends to parent (43,159 ) (40,512 ) Retirement of long-term debt, including premiums paid (199 ) (34 ) Net change in short-term borrowings, including from Utility Holdings 66,736 (42,040 ) Net cash flows from financing activities 39,643 32,131 CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from other investing activities 700 - Requirements for: Capital expenditures, excluding AFUDC equity (147,043 ) (155,651 ) Other investments (805 ) - Net cash flows from investing activities (147,148 ) (155,651 ) Net change in cash & cash equivalents 906 (60 ) Cash & cash equivalents at beginning of period 1,063 1,123 Cash & cash equivalents at end of period $ 1,969 $ 1,063 Cash paid during the year for: Income taxes $ 34,865 $ 30,240 Interest 31,592 28,247 The accompanying notes are an integral part of these financial statements -6- Table of Contents SOUTHERN INDIANA GAS & ELECTRIC COMPANY STATEMENTS OF COMMON SHAREHOLDER’S EQUITY (In thousands) Accumulated Other Common Retained Comprehensive Stock Earnings Income (Loss) Total Balance at January 1, 2006 $ 253,263 $ 272,240 $ 4,050 $ 529,553 Comprehensive income Net income 47,971 47,971 Cash flow hedge Unrealized losses - net of $1,479 in tax (2,171 ) (2,171 ) Reclassification to net income - net of $701 in tax (1,028 ) (1,028 ) Total comprehensive income 44,772 Common stock: Additional capital contribution 40,000 40,000 Dividends to parent (40,512 ) (40,512 ) Balance at December 31, 2006 $ 293,263 $ 279,699 $ 851 $ 573,813 Comprehensive income Net income 58,112 58,112 Cash flow hedge Unrealized gain - net of $69 in tax 103 103 Reclassification to net income - net of $413 in tax (626 ) (626 ) Total comprehensive income 57,589 Common stock: Dividends to parent (43,159 ) (43,159 ) Balance at December 31, 2007 $ 293,263 $ 294,652 $ 328 $ 588,243 The accompanying notes are an integral part of these financial statements -7- Table of Contents SOUTHERN INDIANA GAS AND ELECTRIC COMPANY NOTES TO THE FINANCIAL STATEMENTS 1. Organization and Nature of Operations Southern Indiana Gas and Electric Company (the Company, SIGECO or Vectren South), an Indiana corporation, provides energy delivery services to over 141,000 electric customers and approximately 112,000 gas customers located near Evansville in southwestern Indiana.SIGECO also owns and operates electric generation to serve its electric customers and optimizes those assets in the wholesale power market.SIGECO is a direct, wholly owned subsidiary of Vectren Utility Holdings, Inc. (Utility Holdings).Utility Holdings is a direct, wholly owned subsidiary of Vectren Corporation (Vectren).SIGECO generally does business as Vectren Energy Delivery of Indiana, Inc.Vectren is an energy holding company headquartered in Evansville, Indiana. 2. Summary of Significant Accounting Policies A. Cash & Cash Equivalents All highly liquid investments with an original maturity of three months or less at the date of purchase are considered cash equivalents. B. Inventories Inventories consist of the following: At December 31, (In thousands) 2007 2006 Materials & supplies $ 27,711 $ 25,097 Fuel (coal and oil) for electric generation 22,026 23,676 Gas in storage – at LIFO cost 8,396 12,155 Other 17 62 Total inventories $ 58,150 $ 60,990 Based on the average cost of gas purchased during December, the cost of replacing gas in storage carried at LIFO cost exceeded LIFO cost at December 31, 2007, and 2006, by approximately $47 million and $49 million, respectively.All other inventories are carried at average cost. C. Utility Plant & Depreciation Utility plant is stated at historical cost, including AFUDC.Depreciation rates, which include a cost of removal component, are established through regulatory proceedings and are applied to all in-service utility plant.The original cost of utility plant, together with depreciation rates expressed as a percentage of original cost, follows: At and For the Year Ended December 31, (In thousands) 2007 2006 Original Cost Depreciation Rates as a Percent of Original Cost Original Cost Depreciation Rates as a Percent of Original Cost Electric utility plant $ 1,815,775 3.3 % $ 1,685,444 3.4 % Gas utility plant 199,930 3.0 % 194,213 3.0 % Common utility plant 45,527 2.8 % 45,216 3.0 % Construction work in progress 91,799 - 100,235 - Total original cost $ 2,153,031 $ 2,025,108 AFUDC represents the cost of borrowed and equity funds used for construction purposes and is charged to construction work in progress during the construction period.AFUDC is included in Other income (expense) – net in the Statements of Income. -8- Table of Contents The total AFUDC capitalized into Utility plant and the portion of which was computed on borrowed and equity funds for all periods reported follows: Year Ended December 31, (In thousands) 2007 2006 AFUDC – borrowed funds $ 2,562 $ 1,789 AFUDC – equity funds 427 1,546 Total AFUDC capitalized $ 2,989 $ 3,335 Maintenance and repairs, including the cost of removal of minor items of property and planned major maintenance projects, are charged to expense as incurred.When property that represents a retirement unit is replaced or removed, the remaining historical value of such property is charged to Utility plant, with an offsetting charge to Accumulated depreciation and Regulatory liabilities for the cost of removal.Costs to dismantle and remove retired property are recovered through the depreciation rates identified above. Jointly Owned Plant SIGECO owns 50 percent of the nit 4 at the Warrick Power Plant as tenants in common with Alcoa Generating Corporation (AGC), a subsidiary of
